[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
        


Exhibit 10.2


SECOND AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT
This SECOND AMENDMENT TO THE COLLABORATION AND LICENSE AGREEMENT (the “Second
Amendment”) is entered into as of September 14, 2017 (the “Second Amendment
Effective Date”) by and between Exelixis, Inc., a Delaware company having an
address at 210 East Grand Avenue, South San Francisco, CA 94080, USA
(“Exelixis”) and Ipsen Pharma SAS, a French corporation having an address at 65
Quai Georges Gorse, 92100 Boulogne-Billancourt, France (“Licensee”). Exelixis
and Licensee may be referred to herein individually as a “Party” or collectively
as the “Parties”.
RECITALS
WHEREAS, Exelixis and Licensee are parties to that certain Collaboration and
License Agreement dated February 29, 2016, as amended by Amendment No. 1, dated
effective December 20, 2016 (together, the “License Agreement”), under which the
Parties have been collaborating on the development and commercialization of
cabozantinib; and
WHEREAS, the Parties desire to enter into this Second Amendment to amend the
timing of a certain milestone payment under the License Agreement, all on the
terms and conditions set forth below.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:    
1.    FINANCIAL PROVISIONS
1.1    Development Milestone Payments. Section 9.3(b) of the License Agreement
is hereby amended and restated to read in full as follows:
“9.3(b) Notice and Payment. Each Party shall notify the other Party in writing
within [ * ] after the achievement of any milestone set forth in this Section
9.3 by such Party, its Affiliates, or its Sublicensees. Licensee shall pay to
Exelixis the applicable development milestone payments within [ * ] after the
delivery or receipt of such notice. Notwithstanding the foregoing sentence,
Licensee shall pay to Exelixis the Milestone #2 payment (First MAA filing with
the EMA) for the Tier 1 Additional Indication ($25,000,000) either within [ * ]
after the delivery or receipt of notice, or on [ * ], whichever is later.”
2.    GENERAL PROVISIONS
2.1    Effect of Amendment. Except as expressly modified herein, all terms and
conditions set forth in the License Agreement, as in effect on the Second
Amendment Effective Date, shall remain in full force and effect.
2.2    Entire Agreement. The License Agreement as modified by this Second
Amendment is both a final expression of the Parties’ agreement and a complete
and exclusive statement with respect to its subject matter. They supersede all
prior and contemporaneous agreements and communications, whether written or
oral, of the Parties regarding this subject matter.
2.3    Severability. If, for any reason, any part of this Second Amendment is
adjudicated invalid, unenforceable, or illegal by a court of competent
jurisdiction, such adjudication shall not, to the extent feasible, affect or
impair, in whole or in part, the validity, enforceability, or legality of any
remaining portions of this Second Amendment. All remaining portions shall remain
in full force and effect as if the original Second Amendment had been executed
without the invalidated, unenforceable, or illegal part.


1



--------------------------------------------------------------------------------




2.4    Counterparts; Electronic or Facsimile Signatures. This Second Amendment
may be executed in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one instrument. This Second
Amendment may be executed and delivered electronically or by facsimile and upon
such delivery such electronic or facsimile signature will be deemed to have the
same effect as if the original signature had been delivered to the other Party.
{SIGNATURE PAGE FOLLOWS}


2


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Second Amendment to be
executed and entered into by their duly authorized representatives as of the
Second Amendment Effective Date.
EXELIXIS, INC.


By: /s/ Christopher J. Senner
Name: Christopher J. Senner
Title: EVP and CFO
IPSEN PHARMA S.A.S


By: /s/ François Garnier
Name: François Garnier
Title: Executive Vice President, General
 
Counsel





3


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

